In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-109 CV

____________________


IN RE MARION LOUISE NEWTON, M.D.




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion when that abuse
cannot be remedied by appeal.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992).  
Relator seeks a writ of mandamus to compel the trial judge to enter an order dismissing
the medical malpractice case filed by the real parties in interest.  The relator argues that
the expert's report, which states that the failure to recognize and treat the patient's
infection and dehydration was the proximate cause of death, was conclusory as to causation
and therefore not compliant with Tex. Rev. Civ. Stat. art. 4590i § 13.01(r)(6).  See Act
of May 1, 1995, 74th Leg., R.S., ch. 140, § 1, 1995 Tex. Gen. Laws 985, 987, repealed
by Act of June 2, 2003, 78th Leg., R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884
(see now Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6) (Vernon Supp. 2004)). 
After reviewing the petition and record, we conclude that the relator has not shown a clear
abuse of discretion by the trial court. 
	The Motion for Stay is denied. The petition for writ of mandamus, filed March 5,
2004, is  denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered May 6, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.